Citation Nr: 1607240	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-27 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and secondary to service-connected disability.  

2.  Entitlement to service connection for amoebic dysentery, to include as due to exposure to herbicides.  

3.  Entitlement to service connection a genitourinary disorder, to include as due to exposure to herbicides and as secondary to amoebic dysentery.  

4.  Entitlement to service connection for basal cell carcinoma, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971, which included service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge (VLJ) in October 2015.  At the hearing, the Veteran submitted additional evidence that was accompanied by a waiver of the RO's initial consideration.  The record was also held open for 60 days to provide the Veteran with an opportunity to submit additional evidence.  The Veteran subsequently submitted additional medical evidence in January 2016.  The transcript of the hearing is of record.  

The Board has recharacterized the issue of service connection for prostatic urethra, to include bladder calculi, ureteral stone, and hematuria, to more broadly encompass all genitourinary disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  

The Board notes that, during the pendency of the appeal, in September 2013, the Veteran filed a claim for service connection for a kidney and bladder disorder secondary to his service-connected leukemia.  His claim was denied in February 2014 rating decision.  The Veteran did not appeal the decision, nor did he submit new and material evidence within one year of the decision.  Therefore, the Board finds that the decision is final, and the issue of entitlement to service connection for a kidney or bladder disorder secondary to service-connected leukemia will not be addressed in this decision.  See, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

In October 2015, the Veteran filed a claim for service connection for a cyst on the brain, to include as secondary to service-connected leukemia; service connection for lesions on the lungs (cancer); service connection for kidney failure, to include as secondary to the service-connected leukemia; service connection for a neurological disorder; service connection for carpal tunnel syndrome of the upper extremities; service connection for peripheral neuropathy of the upper extremities; and an increased evaluation for peripheral neuropathy of the lower extremities.  The RO appears to be adjudicating the claims; therefore, referral of the issues is not necessary.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Board acknowledges that additional evidence has been received since the most recent statement of the case, to include relevant VA treatment records; however, as the Board is remanding the appeal, there is no prejudice to the Veteran because the agency of original jurisdiction (AOJ) will have an opportunity to review the evidence.  See, 38 C.F.R. § 20.1304.  The documents in the Virtual VA paperless claims system are either duplicative of the evidence in VBMS or are irrelevant to the present appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to the adjudication of the claims.  

As to hypertension, the Board finds that an additional VA examination and medical opinion are warranted.  In this regard, the Veteran initially contended that his hypertension was related to his exposure to herbicides during his service in the Republic of Vietnam.  See, September 2007 informal claim.  The Veteran was afforded a VA examination in connection with his claim in September 2009.  The examiner opined that the Veteran's hypertension was not likely related to his active military service and amoebic dysentery during active service.  However, the examiner did not provide a rationale for the opinion rendered.  Nor did he render an opinion as to whether the hypertension was related to his exposure to herbicides and the examiner did not.  Additionally, at the October 2015 Board hearing, the Veteran suggested that his hypertension may be caused or aggravated by medication taken for his service-connected disabilities.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the etiology of his hypertension.  

As to amoebic dysentery, the Board finds that an additional VA examination and medical opinion are warranted.  The Veteran was afforded a VA examination in connection with his claim in September 2009.  The examiner opined that the Entamoeba histolytica infestation during service was treated and resolved with no recurrence of infestation after in 1980.  However, the Veteran testified at the October 2015 Board hearing that he still has bouts of diarrhea approximately two times per year and holes in his intestines from when the parasites burred in his colon and intestines during service.  Therefore, an additional VA examination and medical opinion is necessary to address the Veteran's testimony regarding residuals from the in-service amoebic dysentery.  

As to the claimed genitourinary disorder, the Board finds that an additional VA examination and medical opinion are necessary.  In this regard, the Veteran's primary contention is that he has developed multiple problems, such as prostatic urethra, hematuria, urethral stone, bladder calculi, and urinary urgency as a result of his exposure to herbicides and parasites during service.  The Veteran was provided with a VA examination in connection with his claim in September 2009.  The examiner opined that the Veteran's urological conditions are not likely related to his military service or amoebic dysentery during service because there was no history of schistosomiasis in service.  However, the examiner did not specifically address whether the Veteran's genitourinary disorders are related to his exposure to herbicides during service.  As such, an additional VA examination and medical opinion are necessary.  

As to basal cell carcinoma, the Board finds that remand is necessary in order to obtain a VA examination and medical opinion.  In this regard, the Veteran has not been afforded a VA examination in connection with his claim.  His primary contention is that his basal cell carcinoma was caused either by his exposure to herbicides during service, or in the alternative, developed a result of his exposure to sun during his service in the Republic of Vietnam.  In October 2015, his private physician, Dr. G.N., (initials used to protect privacy) submitted a statement that it was possible and plausible that the basal cell carcinoma was due to sun and/or chemical exposure during service.  As such, a VA examination and medical opinion are necessary.  

Moreover, there are outstanding, potentially relevant records that should be secured.  Specifically, at the October 2015 Board hearing, the Veteran testified that he sought treatment for his diarrhea from Dr. G.N. within the past few years.  Although there has been an attempt to obtain the records from the doctor in November 2008, the Veteran has indicated that there are treatment records related to the diarrhea dated after 2008.  As such, all outstanding, relevant medical records should be secured.  

Furthermore, at the hearing, the Veteran stated that he was submitted an article titled "Toxic Hitchhikers" and a list of appointments the Veteran had since 2013; however, it does not appear that those documents have been associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension, basal cell carcinoma, amoebic dysentery, and genitourinary disorders, to specifically include from Dr. G.N. (initials used to protect privacy).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also request that the Veteran resubmit the documents that he brought to the October 2015 hearing, to include the article titled "Toxic Hitchhikers" and the list of medical appointments that he has had since 2013.  

The AOJ should also secure any outstanding, relevant VA medical records from the VA healthcare system in Detroit, Michigan, dated from November 2015 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should specifically consider the following articles submitted by the Veteran relating to herbicides, parasites, and Vietnam veterans: 1) the December 2007 Science Daily article titled "Agent Orange Chemical, Dioxin, Attacks The Mitochondria To Cause Cancer, Study Shows;" 2) "Parasite Warning" by Mrs. Edward S. (Pete) Harrison; 3) "Agent Orange Dioxin and Other Toxic Exposures Committee;" 4) "Agent Orange: A View From Vietnam" in September 2007; 5) The Prostate Cancer Foundation article titled "Study Links Agent Orange to Prostate Cancer in Vietnam Vets" by Steven Reinberg; 6) the May 2008 article titled "Evidence of Greater Health Care Needs Among Older Veterans of the Vietnam War" by Matthew S. Brooks, Sarah B. Laditka, and James N. Laditka; and 7) the March 2010 Agent Orange/Dioxin and Other Toxic Substances Committee draft paper titled "Paternal Mediated Birth Defects in Offspring of Vietnam Veterans by way of DNA Damage."

(a) The examiner should state whether it is at least as likely as not that the Veteran's hypertension manifested during active service or is otherwise causally or etiologically related to his military service.  

(b) The examiner should state whether it is at least as likely as not that the Veteran's hypertension is casually or etiologically related to his exposure to herbicides during service (notwithstanding the fact that hypertension is not among the listed diseases presumed to be related to exposure to herbicides).  

(c) The examiner should state whether it is at least as likely as not that the Veteran's hypertension was caused by or permanently aggravated by a service-connected disability or any medication taken for his service-connected disabilities, to include his service-connected PTSD, chronic lymphocytic leukemia, and diabetes mellitus.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any amoebic dysentery or residuals thereof that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  
	
It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should specifically review the following articles submitted by the Veteran relating to herbicides, parasites, and Vietnam veterans: 1) the December 2007 Science Daily article titled "Agent Orange Chemical, Dioxin, Attacks The Mitochondria To Cause Cancer, Study Shows;" 2) "Parasite Warning" by Mrs. Edward S. (Pete) Harrison; 3) "Agent Orange Dioxin and Other Toxic Exposures Committee;" 4) "Agent Orange: A View From Vietnam" in September 2007; 5) The Prostate Cancer Foundation article titled "Study Links Agent Orange to Prostate Cancer in Vietnam Vets" by Steven Reinberg; 6) the May 2008 article titled "Evidence of Greater Health Care Needs Among Older Veterans of the Vietnam War" by Matthew S. Brooks, Sarah B. Laditka, and James N. Laditka; and 7) Agent Orange/Dioxin and Other Toxic Substances Committee March 2010 draft paper titled "Paternal Mediated Birth Defects in Offspring of Vietnam Veterans by way of DNA Damage." 

The examiner should identify all current gastrointestinal disorders, to include any frequent or chronic diarrhea, irritable bowel syndrome, or holes in the intestines.

For any diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is related to his military service, to include any symptomatology therein.  He or she should also address whether the current disorder is related to the Veteran's herbicide exposure in service or to any parasites during service.

The examiner should provide the opinion regarding whether any disorder is related to exposure to herbicides even if the identified disorder is not on the list of presumed disease associated with exposure to herbicides.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any genitourinary disorders that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should specifically review the following articles submitted by the Veteran relating to herbicides, parasites, and Vietnam veterans: 1) the December 2007 Science Daily article titled "Agent Orange Chemical, Dioxin, Attacks The Mitochondria To Cause Cancer, Study Shows;" 2) "Parasite Warning" by Mrs. Edward S. (Pete) Harrison; 3) "Agent Orange Dioxin and Other Toxic Exposures Committee;" 4) "Agent Orange: A View From Vietnam" in September 2007; 5) The Prostate Cancer Foundation article titled "Study Links Agent Orange to Prostate Cancer in Vietnam Vets" by Steven Reinberg; 6) the May 2008 article titled "Evidence of Greater Health Care Needs Among Older Veterans of the Vietnam War" by Matthew S. Brooks, Sarah B. Laditka, and James N. Laditka; and 7) Agent Orange/Dioxin and Other Toxic Substances Committee March 2010 draft paper titled "Paternal Mediated Birth Defects in Offspring of Vietnam Veterans by way of DNA Damage."

The examiner should also consider the following medical statements made by his physicians, 1) the undated medical statement by Dr. A.H. (initials used to protect privacy); 2) the December 2007 medical statement from Dr. K.P. (initials used to protect privacy); 3) October 2009 statement from Dr. K.P.; 4) Articles printed from the Mayo Clinic and uptodate.com; and 5) July 2010 medical statement from Dr. K.P. that included an opinion that his current bladder problems may be caused by the various chemicals that were used in Vietnam. 

(a) The examiner should identity all disorders of the prostate, bladder, and kidneys that have been present since December 2007 (even if not currently present).  

(b) For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to the Veteran's military service, to specifically include any dysentery during service and his alleged hepatitis during service.    

(c) For each diagnosis identified, the examiner should also state whether it is at least as likely as not that the disorder is casually or etiologically related to the Veteran's exposure to herbicides during service (notwithstanding that it may not be among the listed diseases presumed to be related to exposure to herbicides).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any basal cell carcinoma that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should consider the March 2010 laboratory finding of basal cell carcinoma, the October 2015 private opinion from Dr. G.N. (initial used to protect privacy), and the January 2016 statement from Dr. S.K. (initials used to protect privacy).  

The examiner should also review the following articles submitted by the Veteran relating to herbicides and parasites, 1) the December 2007 Science Daily article titled "Agent Orange Chemical, Dioxin, Attacks The Mitochondria To Cause Cancer, Study Shows;" 2) "Parasite Warning" by Mrs. Edward S. (Pete) Harrison; 3) "Agent Orange Dioxin and Other Toxic Exposures Committee;" 4) "Agent Orange: A View From Vietnam" in September 2007; 5) The Prostate Cancer Foundation article titled "Study Links Agent Orange to Prostate Cancer in Vietnam Vets" by Steven Reinberg; 6) the May 2008 article titled "Evidence of Greater Health Care Needs Among Older Veterans of the Vietnam War" by Matthew S. Brooks, Sarah B. Laditka, and James N. Laditka; and 7) Agent Orange/Dioxin and Other Toxic Substances Committee March 2010 draft paper titled "Paternal Mediated Birth Defects in Offspring of Vietnam Veterans by way of DNA Damage." 

(a) The examiner should state whether it is at least as likely as not that the Veteran's basal cell carcinoma manifested during active service or is otherwise causally or etiologically related to his military service, to specifically include exposure to sunlight during service.  In rendering the opinion, the examiner should consider the Veteran's assertion that he had a blister on his cheek during service that continued to come and go.  

(b) The examiner should state whether it is at least as likely as not that the Veteran's basal cell carcinoma is casually or etiologically related to his exposure to herbicides during service (notwithstanding that basal cell carcinoma is not among the listed diseases presumed to be related to exposure to herbicides).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

7.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




